DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.

 Claims 16-21, 24-36 are in the application. Claim 36 is new. 
Response to the arguments and amendment:-
Claim Rejections - 35 USC § 103
Claims 16-21, 24-35 were rejected over WO 2013/131424 to Li Xin et al  and Hirayuki Yasuda et al. 
Applicants argue that the claims are drawn to a method of treating cancer with the compound of formula A wherein  the mutated EGFR contains an insertion mutation in Exon 20.
They further  say  such as  EGFR A763_Y764insFHEA  and such , however the claim does not specifically recite that. 
The applicants arguments are not persuasive, They are arguing an inherent mechanism. Between the two references it is clear that the compound is known to treat cancer which is resistant an EGFR reversible inhibitor  such as gefitinib or that the caner carries a EGFR mutation. So the same conditions are also disclosed. 
Applicants claim that theirs is a Exon 20 mutation is inherent in the prior art. Applicants have not shown that the prior art does not have that particular mutation. 
In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a method instantly claimed. In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
In re Best, Bolton, and Shaw  (CCPA) 195 USPQ 430

Pleading and practice in Patent Office -- In general    (§ 54.1) 

 Mere recitation of newly-discovered function or property, inherently possessed by things in prior art, does not cause claims drawn to those things to distinguish over prior art; Patent Office can require applicant to prove that subject matter shown to be in prior art does not possess characteristic relied   on where it has reason to believe that functional limitation asserted to be critical for establishing novelty in claimed subject matter may be inherent  characteristic of prior art; this burden of proof is applicable to product and process claims reasonably considered as possessing allegedly inherent  characteristics.


The insertion of A763_Y764insFHEA or EGFR D770_N771insNPG in the last claim, does not narrow claim 1, and just because a reference is silent does not mean it would not have it.  Exon 20 has these insertions and therefore treating a specific cancer with Exon20 insertion, would inherently have it. 


The rejection is maintained. 
Double Patenting
The  claims were rejected over US 9,358,227  and also US 9,309,226. Applicants argue using the same 103 as above and the examiner has the same response. The rejection is maintained. 
Conclusion
Claims 16-21, 24-36 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 17, 2021.